Title: Vachel Worthington and George W. Anderson to Thomas Jefferson, 10 May 1819
From: Worthington, Vachel,Anderson, George Washington,Calliopean Society of Transylvania University
To: Jefferson, Thomas


          
            Respected Sir.
            Transylvania University May 10th 1819.
          
          We the undersigned having been appointed by the members of the Calliopean Society to inform You of your being unanimously elected an honorary member of said society, deem it essentially necessary to inform you of our motives, and intentions. They are purely literary and are designed exclusively for the promulgation of useful knowledge, uniting its members in the indissoluble bands of unity, concord, and brotherly love, and for preserving sacred and inviolate our federal and state Constitutions. Knowing our intentions to be pure, and conscious that the worth of any Society is estimated by the characters who compose it, we have thought proper to associate with ours, none but men distinguished for their literary acquirments, esteemed for their virtues, or reverenced for their piety; such a man as this can alone confer honor on our Society, and among this number we esteem You. Could you, (if ever you should visit the western country) make it convenient to attend our meetings, it will afford a heartfelt gratification, and pleasure to our Society
          
            Respectfully Yours &c
             Vachel Worthington }Actg George W. Anderson Committee
          
        